In four proceedings to invalidate petitions designating the respondents-respondents as candidates in the Conservative Party Primary Election to be held on September 10,1981 for the public office of council member et al., in the City of Yonkers, the appeal is from a judgment of the Supreme Court, Westchester County (Ruskin, J.), dated August 20,1981, which dismissed the proceedings. Judgment affirmed, without costs or disbursements. No opinion. Mangano, J.P., Rabin, Margett and Thompson, JJ., concur.